Fourth Court of Appeals
                                           San Antonio, Texas
                         CONCURRING AND DISSENTING OPINION
                                               No. 04-18-00118-CV

                    Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A.,
                               a/k/a and d/b/a Gonzaba Medical Group,
                                              Appellants

                                                           v.

                                                 Jo Ann PUENTE,
                                                     Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-04936
                               Honorable Norma Gonzales, Judge Presiding

Opinion by: Liza A. Rodriguez, Justice
Concurring and Dissenting Opinion by: Sandee Bryan Marion, Chief Justice
Concurring and Dissenting Opinion by: Patricia O. Alvarez, Justice

Sitting: 1          Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

           I concur in the majority’s judgment except for the settlement credit issue. On that issue, I

join Chief Justice Marion’s dissent. I write separately because I am concerned with the effect that




1
    Justice Rebeca C. Martinez has recused herself from this appeal.
Concurring and Dissenting Opinion                                                       04-18-00118-CV


section 33.012 has on parties when separate settlements involve derivative claims. See TEX. CIV.

PRAC. & REM. CODE ANN. § 33.012.

        In this case, the statute’s plain language requires the trial court to reduce Puente’s damages

for her physical injury by the amount C.P. received for her separate loss of consortium. The statute

penalizes Puente dollar-for-dollar for C.P.’s settlement for her separate damage. The facts of this

case reveal a punitive aspect to the statute. For this reason, I invite the Texas Legislature to revisit

the statute’s construction to avoid punitive consequences in tragic circumstances like the one this

case raises.

                                                        Patricia O. Alvarez, Justice




                                                  -2-